DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation natural oil, and the claim also recites corn oil and olive oil which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandin et al. (WO 2019/206429).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claims 1-4 and 6-12:  Sandin et al. teach a superabsorbent polymer composition comprising 100 parts by weight of the claimed super absorbent polymer, i) 0.5 parts by weight of a sodium salt of EDTA (EDTA-2Na), ii) 2.02 parts by weight of a mixture in which 99 wt% of citric acid is mixed with 1 wt% sodium metasilicate salt, and iii) 0.25 parts by weight of mineral oil as a particle size control agent based on 100 parts by weight of the mixture of i) and ii); wherein components i), ii) and iii) have a controlled particle size [Example 1].
	Regarding claim 5:  Sandin et al. teach the claimed chelating agent [Claim 12].
	Regarding claim 13:  Sandin et al. teach a surface crosslink layer formed on the superabsorbent polymer particles [Examples; Claim 20].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/006377) in view of Cohen (2006/0025731).
Regarding claims 1, 3, 6, 8, 9:  Kim et al. teach a superabsorbent polymer composition comprising a superabsorbent polymer particles comprising a crosslinked polymer of water-soluble ethylenically unsatureated monomers including acid groups, wherein at least part of the acid groups are neutralized (page 4, lines 20-30); and citric acid (page 10, lines 4-10), calcium silicate (page 2, lines 10-14), and mineral oil, corn oil, olive oil, or silicon oil (page 13, lines 24-28).  The limitation “having a controlled particle size” does not require any particular particle size since any particle size and be considered “controlled”.
Kim et al. is concerned with odor control (Examples), and teaches adding odor control agents that are chelating agents (page 10, lines 4-10).
Kim et al. fail to teach EDTA.
However, Cohen teaches that the chelating agent disodium EDTA is a compound that reduces odors in an analogous composition [0054, 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add disodium EDTA as taught by Cohen to the composition of Kim et al. as an odor control agent to reduce odors.
Regarding claims 2, 4, 7, 10, 11:  Kim et al. teach adding 100 ppm to 6000 ppm of mineral oil, corn oil, olive oil, or silicon oil (page 13, lines 24-32), 0.01 to 15 wt% of an odor control agent which includes citric acid and the incorporated disodium EDTA of Kim et al., 1 to 80 wt% of calcium silicate (page 3, lines 15-20) and 1 to 99 wt% of the superabsorbent polymer particles (page 5, lines 13-16).
The ranges taught in Kim et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
 Regarding claim 12:  Kim et al. teach the claimed polymers (page 4, lines 8-30; page 17, lines 16-20).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/006377) and Cohen (2006/0025731) as applied to claim 1 above further in view of Ishizaki et al. (2007/0141338).
Kim et al. fail to teach the claimed chelating agent.
However, Ishizaki et al. teach that adding the chelating agent diethylenetriamine petnaacetic acid [0013] to an analogous superabsorbent polymer particle reduces the decomposition of the superabsorbent polymer to maintain absorbency and liquid permeability of the superabsorbent polymer [0115].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adding the chelating agent diethylenetriamine petnaacetic acid as taught by Ishizaki et al. to the composition of Kim et al. to reduce the decomposition of the superabsorbent polymer and to to maintain absorbency and liquid permeability of the superabsorbent polymer.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/006377) and Cohen (2006/0025731) as applied to claim 1 above further in view of Flohr et al. (2009/0299315).
Kim et al. fail to teach surface crosslinking of their SAP.
However, Flohr et al. teach that is commonly known in the art form a surface crosslink layer on SAPs to reduce gel-blocking [0005-0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a surface crosslink layer, as Flohr et al. teach is a common practice in the art, on the SAP of Kim et al. to reduce gel-blocking.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763